Title: To Alexander Hamilton from William North, 6 February 1800
From: North, William
To: Hamilton, Alexander


          
            Sir,
            Adjutant Generals Office New York Feby 6th 1800
          
          I have the honor to enclose for your approbation Certain Instructions which I supposed necessary to accompany the Inspection Returns—which if approved will, with the printed forms be immediately distributed.
          I have the honor to be With the greatest respect Your most obedt Servt. 
          
            W North
            Adj Gen
          
        